                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


WILLIE LEE JAMES-WILLIAMS,

       Plaintiff,

v.                                                      CASE NO. 8:17-cv-3083-T-23CPT

FLAD INVESTMENTS, LLLP,

      Defendant.
____________________________________/


                                           ORDER

       A November 21, 2018 order (Doc. 25) dismisses Willie Lee James-Williams’s

amended complaint because James-Williams fails to allege facts establishing that the

amount in controversy exceeds $75,000.* James-Williams moved to re-open the case,

and a January 2, 2019 order (Doc. 28) denies the motion. James-Williams appealed,

and the Eleventh Circuit dismissed (Doc. 31) the appeal for failure to prosecute

because James-Williams failed to pay the filing fee. About three months later,

James-Williams moved (Doc. 32) in the Eleventh Circuit for leave to appeal in forma

pauperis, and the Eleventh Circuit transferred the motion to the district court.

       A June 6, 2019 report (Doc. 33) recommends denying the motion for leave to

appeal in forma pauperis because (1) the Eleventh Circuit dismissed the appeal for



       *
        In fact, James-Williams appended to the complaint a consultant’s report, which values
Williams’s claim at $32,431.05. (Doc. 22-2 at 39)
failure to prosecute, (2) James-Williams failed to demonstrate indigence, (3) James-

Williams failed to address the January 2, 2019 order’s finding that James-Williams

failed to invoke diversity jurisdiction, and (4) James-Williams failed to identify the

issues for appeal. James-Williams objects (Doc. 34) to the report, persists in her

claim of indigence, and repeats her allegations against the defendant.

      On July 5, 2019, James-Williams again moved (Doc. 35) for leave to appeal

in forma pauperis, and on July 12, 2019, the Eleventh Circuit permitted (Doc. 36)

James-Williams to reinstate her appeal. Neither the objection to the report

and recommendation nor the subsequent motion to appeal in forma pauperis

(1) demonstrates that James-Williams is indigent, (2) establishes the presence of

subject-matter jurisdiction, or (3) identifies an issue for appeal. The report and

recommendation (Doc. 33) is ADOPTED, and the plaintiff’s motions (Docs. 32, 35)

for leave to appeal in forma pauperis are DENIED.

      ORDERED in Tampa, Florida, on September 10, 2019.




                                          -2-
